Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OF ALLOWANCE

This action is in reply to the amendment filed on 12/16/2021.
In response to the amendments, the §101 rejection of clams 1-4, 7-8, 10, and 21-32 and the §103 rejection of claims 27-29 are withdrawn.
Claims 1-4, 7-8, 10, and 21-33 are pending and allowed.

The following is a statement of the reasons for allowance:

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-4, 7-8, 10, and 21-33 are allowed, wherein claims 1, 21, and 27 are independent and the balance of claims are dependent.

Reasons for Allowance:
The present invention is directed to computer implemented embodiments for consumer influence analytics with consumer profile enhancement based on observational data packets obtained from mobile computing devices associated with a corresponding plurality of users.
The closest prior art of record, Dash et al. (US 2016/0381092), is directed to an ephemeral interaction system.  Dash et al. and the other cited prior art of record teach several features pertinent to independent claims 1/21/27, including receiving observational data packets (which include timestamps) from a plurality of mobile computing devices associated with a corresponding plurality of users and updating a user profile associated with a first or second user based on an influence graph and degree of influence (See Non-Final Rejection mailed 09/16/2021 for prior art citations corresponding to the above-noted subject matter).
However, Dash and the other prior art references of record do not teach wherein the confidence level is based on geolocation samples that are defined by data included in one or more of the observational packets, wherein the geolocation samples characterize locations of the first and second users; and wherein the confidence level is increased if a threshold proportion of the geolocation samples are within an established distance delta.d (as recited in independent claim 1), and wherein the signal strength data included in one or more of the observational data packets defines the substantially similar location with respect to the common beacon, and wherein the first and second users are considered to have been observed at the substantially similar location at the substantially similar time when one or more of the observational data packets indicate that they were observed by the common beacon within an established time window delta.t (as recited in independent claim 21), and identifying, based on one or more of the observational data packets, a second user pair comprising a second influenced user and the influencer user amongst the plurality of users; defining a first node on an influence graph that corresponds to the first influenced user, a second node on the influence graph that corresponds to the second influenced user, and a third node on the influence graph that corresponds to the influencer user, wherein the first and third nodes are connected by a first edge, and wherein the second and third nodes are connected by a second edge; assigning a first confidence level to the first edge based on data included in one or more of the observational data packets; assigning a second confidence level to the second edge based on data included in one or more of the observational data packets; assigning a first degree of influence to the first influenced user, wherein the first degree of influence is based on observed activity of the first influenced user after the influencer user took a first action; assigning a second degree of influence to the second influenced user, wherein the second degree of influence is based on observed activity of the second influenced user after the influencer took a second action (as recited in independent claim 27), as recited and arranged in combination with the other limitations presented in independent claims 1/21/27, respectively, thus rendering claims 1/21/27 and their dependent claims as allowable over the prior art.
Lastly, with respect to withdrawal of the §101 rejection, the Examiner notes that the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), the claimed invention integrates the judicial exception into a practical application.  In particular, under Step 2A Prong One, although the claims recite an abstract idea falling within the “Certain Methods of Organizing Human Activity” by reciting limitations for managing personal behavior or interactions (with respect to two users at a similar location at a similar time) as well as advertising/marketing activities or behaviors (since the claim steps recite activities for building marketing profiles of consumers, see, e.g., pars. [0003] and [0004] of the Specification), when further evaluated under Step 2A Prong Two, the additional elements directed to receiving observational data packets from a plurality of mobile computing devices associated with a corresponding plurality of users, wherein a given observational data packet includes (a) data identifying a transmitting beacon, (b) a timestamp that defines a time at which a particular one of the mobile computing devices received a transmission from the transmitting beacon, and (c) signal strength data characterizing communications between the transmitting beacon and one or more of the mobile computing devices; estimating, using the signal strength data, locations of at least some of the users with respect to the transmitting beacon (as per claim 1), receiving, by the one or more processors, observational data packets from a plurality of mobile computing devices associated with a corresponding plurality of users, wherein the observational data packets define correlated locations and timestamps that correspond to a plurality of offline observations of the plurality of users, and wherein the observational data packets include signal strength data (as per claim 21), and receiving observational data packets from a plurality of mobile computing devices associated with a corresponding plurality of users, wherein a given observational data packet includes data identifying (a) a particular beacon that is deployed at a venue, and (b) a timestamp that defines a time at which a particular one of the mobile computing devices received a transmission from the particular beacon (as per claim 27), and reliance on the data from the observational data packets to effect a modification/update of user profiles based on an influence graph generated from the data from the observational data packets integrates the abstract idea into a practical application by applying the judicial exception in a meaningful way beyond generally linking the exception to a particular technological environment, such that the claims are not directed to a judicial exception (abstract idea).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (US 2008/0004950): discloses a feature for inferring interests of a user based on a social connection of a good friend, enabling one user’s profile/preferences to be transferred to another user (at least paragraph 60).
Firat et al. (US 2016/0191447):  discloses a feature for defining two nodes on an influence graph that correspond to the first and second users, respectively, wherein the two nodes are connected by an edge (paragraphs 10, 46-48, and Fig. 4:  e.g., the influence data 12 can be structured as an influence graph 36 in which each person represents a node and the nodes are directionally connected according to influence. An exemplary portion of an influence graph 36 which is centered around a target person 38a is illustrated in FIG. 4. As shown, the target person 38a influences three other people 38e, 38f, and 38g).
Akutagawa et al. (US 2015/0248651): discloses social networking event planning features, including determining common interests among users based on, e.g., social networking information, reviews, or the like (at least paragraph 31).
Bates et al. (US 2009/0076894): discloses evaluating keywords of instant messages to identify common interests of people represented as avatars (at least claims 3, 11, and 19).
Malleshaiah et al. (US 2011/0173198): discloses incrementing a score associated with the particular profile attribute by an amount corresponding to the proximity score (paragraphs 18, 74-75, 106, and Figs. 4-6:  e.g., Weighted scores may be determined for each of the plurality of interests [i.e., particular profile attributes]; the determination of interest indices may include weighted factors such as distance [i.e., proximity score]… In this manner, the interest indices may incorporate, and thereby reflect additional criteria between users; interest_index_between_two_users = … +k3(distance measure)).
Chin, Alvin et al. Connecting People through Physical Proximity and Physical Resources at a Conference.  ACM TRANSACTIONS ON INTELLIGENT SYSTEMS AND TECHNOLOGY. 4.3 ASSOC COMPUTING MACHINERY. (Jun 2013): discloses integration of offline activities with captured online connections using positioning technology and physical proximity.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
01/12/2022